
	

113 S1057 IS: Safeguarding Privacy and Fostering Aerospace Innovation Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1057
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the use of unmanned aircraft systems by
		  private persons to conduct surveillance of other private persons, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safeguarding Privacy and Fostering
			 Aerospace Innovation Act of 2013.
		2.Protection of
			 privacy from surveillance by civil unmanned aircraft systems
			(a)In
			 generalPart I of title 18, United States Code, is amended by
			 inserting after chapter 13 the following:
				
					14Civil unmanned
				aircraft systems
						
							Sec. 
							261. Definitions.
							262. Prohibition on surveillance using
				  civil unmanned aircraft systems.
							263. Identification of civil
				  unmanned aircraft systems.
						
						261.DefinitionsIn this chapter—
							(1)the term
				civil unmanned aircraft system means an unmanned aircraft system
				that is not a public unmanned aircraft system;
							(2)the term
				governmental entity means—
								(A)an agency (as
				defined in section 551 of title 5);
								(B)an agency of a
				State; and
								(C)an agency of a
				unit of local government of a State;
								(3)the term
				public unmanned aircraft system has the meaning given the term in
				section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
				note);
							(4)the term
				State means each of the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
				Samoa, and the Northern Mariana Islands;
							(5)the term
				surveillance means observation of the activities of a person for
				the purpose of viewing, recording, or monitoring that person; and
							(6)the term
				unmanned aircraft system—
								(A)has the meaning
				given the term in section 331 of the FAA Modernization and Reform Act of 2012
				(49 U.S.C. 40101 note); and
								(B)does not
				include—
									(i)an unmanned
				aircraft system used in mapping or resource management; or
									(ii)a model flying
				airplane that is used only for sport or recreational purposes.
									262.Prohibition on
				surveillance using civil unmanned aircraft systems
							(a)Prohibition
								(1)In
				generalIt shall be unlawful for any person to use a civil
				unmanned aircraft system to willfully conduct surveillance of another person
				(referred to in this subsection as a targeted person).
								(2)ExceptionsParagraph
				(1) shall not apply to the use of a civil unmanned aircraft system to conduct
				surveillance of a targeted person—
									(A)if the person
				conducting the surveillance obtains the prior express written consent of the
				targeted person;
									(B)in an emergency
				situation in which the life of an individual is threatened; or
									(C)if the targeted
				person is in a place of public use (as defined in section 2332f(e)) where
				surveillance would not be highly offensive to a reasonable person.
									(b)PenaltiesAny
				person who violates subsection (a)—
								(1)shall be fined
				not more than $10,000; and
								(2)in the case of a
				second or subsequent violation, shall be fined not more than $15,000.
								(c)EnforcementAny
				aggrieved party may in a civil action obtain all appropriate relief to prevent
				or remedy a violation of subsection (a).
							263.Identification
				of civil unmanned aircraft systemsThe owner of a civil unmanned aircraft
				system shall clearly mark the civil unmanned aircraft system with the name,
				address, and telephone number of the
				owner.
						.
			(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 18, United States Code, is amended by inserting after the item relating to
			 chapter 13 the following:
				
					
						14.
				  Civil unmanned aircraft
				  systems261
					
					.
			3.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		
